Claimant received unemployment insurance benefits for several months in 1997 and 1999. The record discloses that while he was receiving benefits,, claimant was working on certain projects as a freelance writer/public relations consultant. *853Claimant received monetary compensation for some of this work, as evidenced by his reporting the proceeds as income on his 1997 tax return and his taking deductions for business expenses incurred while performing this work on both his 1997 and 1999 tax returns. These work-related activities, while considered minimal by claimant, are sufficient to constitute employment within the meaning of the Labor Law (see Labor Law § 522; see also Matter of Bryant [Sweeney], 231 AD2d 797; Matter of Quarantillo [Sweeney], 226 AD2d 877). We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant was not totally unemployed during the benefit periods, rendering him ineligible for benefits.
Substantial evidence further supports the Board’s finding that claimant made willful false statements to obtain benefits based upon his failure to report his work-related activities to the local unemployment insurance office (with the exception of two days in 1997) despite his receipt of the unemployment insurance information handbook that clearly explained the reporting requirements (see Matter of Kaganovich [Commissioner of Labor], 254 AD2d 670). Hence, we find no reason to disturb the Board’s decision charging him with a recoverable overpayment of benefits (see Labor Law § 597 [4]; see also Matter of Lentini [Sweeney], 228 AD2d 853). The remaining contentions raised by claimant, including his assertions challenging the constitutionality of various sections of the Labor Law, have been reviewed and found to lack merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.